Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change July 31, 2009 Item 3 News Release The news release dated July 31, 2009 was disseminated through Marketwire’s Canadian and US Investment and UK Media and Analysts Networks. Item 4 Summary of Material Change Silver Standard Resources Inc. reported that its wholly-owned Pirquitas Mine has made its first shipment of silver concentrate.A further update on progress at the mine, located in the province of Jujuy in Argentina, is planned in conjunction with the release of the company’s Second Quarter 2009 financial results on Thursday, August 6, 2009. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated July 31, 2009. 5.2 Disclosure for Restructuring Transactions
